NUMBER 13-10-00213-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


      IN RE THE STATE OF TEXAS EX REL. STEPHEN B. TYLER,
    CRIMINAL DISTRICT ATTORNEY OF VICTORIA COUNTY, TEXAS


                             On Petition for Writ of Mandamus.


                                    MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, the State of Texas ex rel. Stephen B. Tyler, Criminal District Attorney of

Victoria County, Texas, filed a petition for writ of mandamus in the above cause on April

12, 2010 seeking to vacate an order sealing records.2 The Court requested and received

a response to the petition for writ of mandamus from the City of Victoria, the real party in


        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          Relator has previously raised the sam e issue in a previous original proceeding filed with this Court.
See In re the State of Tex. ex Rel. Stephen B. Tyler, Crim. Dist. Att’y of Victoria Cty., Tex., 13-09-00380-CR,
2009 Tex. App. LEXIS 5839, * 1-2 (Tex. App.–Corpus Christi July 29, 2009, orig. proceeding) (per curiam )
(m em . op. not designated for publication).
interest.

       Mandamus relief may be granted if the relator shows that: (1) the act sought to be

compelled is purely ministerial; and (2) there is no adequate remedy at law. See Deleon

v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex. Crim. App. 2006) (orig. proceeding). The relator

must have a “clear right” to the relief sought and the merits of the relief sought must be

“beyond dispute.” See id. “The requirement of a clear legal right necessitates that the law

plainly describes the duty to be performed such that there is no room for the exercise of

discretion.” Id. Mandamus may also issue to correct a void order. See, e.g., State ex rel.

Millsap v. Lozano, 692 S.W.2d 470, 482 (Tex. Crim. App. 1985).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown himself entitled to

the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R.

APP. P. 52.8(a). Relator’s pending “Motion to Consolidate with Pending Direct Appeal” is

likewise DENIED.

                                                       PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Delivered and filed the
11th day of May, 2010.




                                            2